Citation Nr: 0314041	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-20 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral occlusion 
of the ear canals with cerumen.

2.  Entitlement to a rating in excess of 10 percent for a 
cervical strain for the period from November 1, 1997, to 
April 2, 1999.

3.  Entitlement to restoration of a compensable rating for a 
cervical strain as of April 3, 1999.

4.  Entitlement to the assignment of a compensable evaluation 
for overuse syndrome of the right shoulder for the period 
from November 1, 1997, to April 2, 1999.

5.  Entitlement to the assignment of an evaluation in excess 
of 10 percent for overuse syndrome of the right shoulder 
since April 3, 1999.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had active service from August 1986 until October 
1997 with 9 years, 3 months, and 9 days of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 RO decision that:  1) denied the 
veteran's claim of service connection for bilateral occlusion 
of the ear canals with cerumen; and 2) granted his claim of 
service connection for a cervical strain, claimed as neck and 
right shoulder pain, and assigned a 10 percent rating, 
effective as of November 1, 1997.  In August 1999, the RO:  
1) reduced the rating for a cervical strain from 10 to 0 
percent, effective April 3, 1999; and 2) granted service 
connection for overuse syndrome of the right shoulder, and 
assigned a noncompensable evaluation effective as of November 
1, 1997, and assigned a 10 percent rating effective as of 
April 3, 1999.  The veteran appeals to the Board for service 
connection for bilateral occlusion of the ear canals with 
cerumen and for higher ratings for a cervical strain and 
overuse syndrome of the right shoulder.




FINDINGS OF FACT

1.  The veteran does not have a chronic disability of the 
ears that is attributable to a disease, injury, or incident 
of service; any occlusion of the ears due to cerumen build-up 
is acute and transitory. 

2.  From November 1, 1997, to April 2, 1999, the veteran's 
cervical strain was productive of pain with objective 
evidence of early degenerative changes.

3.  From April 3, 1999, no improvement was established with 
regard to the veteran's cervical spine; he had essentially 
the same symptoms including pain with objective evidence of 
early degenerative changes. 

4.  From November 1, 1997, onward the veteran's overuse 
syndrome of the right shoulder was productive of some 
limitation of motion with pain and stiffness.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral occlusion 
of the ear canals with cerumen is denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2002). 

2.  The criteria for a rating higher than 10 percent for a 
cervical strain from November 1, 1997, to April 2, 1999, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5295 (2002). 

3.  The criteria for restoration of a 10 percent rating for a 
cervical strain as of April 3, 1999, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344(c), 4.71a, 
Diagnostic Codes 5290, 5295 (2002). 

4.  The criteria for a 10 percent evaluation for overuse 
syndrome of the right shoulder from November 1, 1997, to 
April 2, 1999, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002). 

5.  The criteria for an evaluation in excess of 10 percent 
for overuse syndrome of the right shoulder as of April 3, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from August 1986 until October 
1997 with 9 years, 3 months, and 9 days of prior active 
service.  

On enlistment examination in October 1976, it was noted that 
the veteran's ear drums were within normal limits.  It was 
also noted that he had high frequency hearing loss (in his 
right ear) which was not considered disqualifying.  In July 
1977 and October 1977, he underwent examinations, and his 
ears and ear drums were within normal limits.  In March 1979, 
the veteran presented for treatment.  His tympanic membranes 
were not visible and it was noted that there was cerumen 
build-up.  The assessment was that the veteran had an 
uncomplicated sore throat with cerumen build-up.  In August 
1979, the veteran was again noted as having moderate cerumen 
build-up in both ears.  The tympanic membranes were not 
visible.  The assessment was ottitis externa.  An examination 
in July 1980 revealed that the veteran's ears and ear drums 
were within normal limits.  In November 1984, the veteran 
complained of right ear pain, with clogging and a loss of 
hearing for 2 days.  On examination, he had wax build-up.  
The assessment/diagnosis was impacted cerumen.  An 
examination in July 1986, revealed normal ears and ear drums.  
In November 1986, it was noted that he had complaints of 
decreased hearing.  On examination, the bilateral canals were 
occluded with cerumen.  His tympanic membranes were not 
visible.  He had no noted pain or discomfort.  The assessment 
was bilateral occlusion of the ear canal with cerumen.  An 
examination in October 1991 revealed normal ears and ear 
drums.  In July 1996, his ears were noted as fully impacted.  
Additionally, in July 1996, the veteran presented with 
complaints of pain and stiffness of the neck and shoulders.  
The assessment was musculoskeletal pain.  X-rays of the 
cervical spine, taken in August 1996, were normal.  During 
the remainder of 1996, he continued to complain of neck and 
right shoulder pain.  On separation examination in February 
1997, his ears and ear drums were normal.  Neck and shoulder 
pain was also indicated. 

In November 1997, the veteran filed an application for VA 
compensation.  In his application, he claimed service 
connection for chronic bilateral occlusion of the ear canal 
with cerumen which caused pain.  He also indicated he had a 
neck and bilateral shoulder conditions. 

By an April 1998 RO decision, service connection for a 
cervical strain (claimed as neck and shoulder pain ) was 
granted and a 10 percent evaluation was assigned as of 
November 1, 1997.  

A March 1999 VA X-ray study of the cervical spine reflected 
early degenerative disc disease between C5-C6 and C6-C7. 

A March 1999 VA audiological examination report shows that 
the veteran reported  he did not feel as though he had a 
hearing problem, and that his hearing was "okay."  He said 
his major complaint was that he had wax build-up in his ears, 
which had to be removed periodically.  He did not report a 
history of ottitis media or tinnitus, just wax build-up.  
Following an examination, it was concluded that puretone 
audiometric testing revealed that his hearing was within 
normal limits.  The diagnosis was normal hearing, 
bilaterally.  Further medical treatment was not indicated. 

An April 1999 VA joints examination report shows that the 
veteran complained of a few problems with his neck (i.e. 
stiffness) when he did a lot of lifting and exercises.  When 
lifting, he said, he sometimes felt a little tingling going 
down his arm, but such was very transient.  He also said he 
had no numbness, tingling, or motor loss of the arms.  He 
said he had shoulder pain when lifting and felt some 
tightness in general.  On objective examination of the neck, 
he had full range of motion with 90 degrees of flexion, 70 
degrees of rotation, and 30 degrees of lateral bending.  
Sensation was intact.  Reflexes were 2+.  It was noted that 
the veteran was muscular and his trapeziums were well 
developed.  On objective examination of the right shoulder, 
palpation of the acromioclavicular joint was non-tender.  He 
had a negative impingement test.  He did have some anterior 
tightness and had some resistance with external rotation and 
abduction of the right shoulder.  He said he did not feel any 
instability (i.e. feel any sensation that his right shoulder 
was going to pop out).  The dislocation, relocation, and 
Neer's tests were negative.  The impressions were a cervical 
spine within normal limits with occasional muscle spasm with 
severe heavy lifting, and a right shoulder condition most 
like secondary to overuse activity with some capsular 
tightness.

An April 1999 VA ear disease examination report shows that 
the veteran reported having difficulty with recurrent wax 
build up in his ears that had to be cleaned out periodically.  
He said that when wax built up, it closed off his ear and he 
had some tinnitus but otherwise no significant hearing 
difficulties.  On physical examination, his external auditory 
canals were clear.  He had some mild cerumen, bilaterally.  
His tympanic membranes were visualized and appeared intact.  
The middle ear was well aerated.  His mastoid and auricle 
were within normal limits.  The diagnoses included normal 
hearing.  There were no other pertinent diagnoses. 

By an August 1999 RO decision, service connection for overuse 
syndrome of the right shoulder was granted and a 0 percent 
rating was assigned as of November 1, 1997, and a 10 percent 
rating was assigned as of April 3, 1999.  The veteran's 
rating for a cervical strain was reduced from 10 to 0 percent 
as of April 3, 1999.

In January 2001, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
directed that the veteran be afforded a VA examination to 
determine the nature and extent of his cervical spine 
problems.  It was also directed that outstanding medical 
records be obtained from the VA.

In an August 2002 letter, the veteran was informed that VA 
was going to schedule him for a VA examination.  The veteran 
was also informed that his claim would be reviewed based on 
the evidence of record in the event that he failed to report 
for his VA examination.  

In September 2002, the veteran was scheduled for a VA 
examination and he failed to report. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
1998 RO decision that denied his claim of service connection 
for bilateral occlusion of the ear canals with cerumen and 
granted his claim for a cervical strain and assigned a 10 
percent rating for such.  The veteran was also properly 
informed of the August 1999 RO decision which granted service 
connection for overuse syndrome of the right shoulder and 
assigned a 0 percent rating effective November 1, 1997, and 
assigned a 10 percent rating effective April 3, 1999.  That 
same August 1999 RO decision also reduced the veteran's 
rating for a cervical strain from 10 to 0 percent as of April 
3, 1999.  The veteran was issued a statement of the case (in 
August 1999), and a supplemental statement of the case (SSOC) 
(in October 2002).  The Board concludes that the RO decision, 
SOC, SSOC, and letters sent to the veteran over the years 
(including the February 2001 VCAA letter) informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has met its duty to 
inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  It is noted that the Board remanded the case in 
January 2001 so that the claims could be fully developed.  
The RO has requested all relevant records, including his VA 
medical records.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims.  
Further, the veteran has been afforded a VA examination in 
conjunction with his appeal.  In March and April 1999, he 
underwent VA audiological, joint, and ear disease 
examinations.  It is also noted that he was scheduled for a 
VA spine examination in September 2002; however, he failed to 
report.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why the evidence on file was insufficient to 
grant service connection for bilateral occlusion of the ears 
and insufficient to assign higher ratings for a cervical 
strain and right shoulder problems.  The veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Claim #1:  Entitlement to service connection for bilateral 
occlusion of the ear canals with cerumen.

A review of the veteran's service medical records reveals 
that on enlistment examination in October 1976, his ear drums 
were within normal limits.  In addition, high frequency 
hearing loss was noted in the right ear.  (Service connection 
for hearing loss is not presently before the Board and will 
not be discussed in the following decision.)  During the 
course of service, the veteran was repeatedly treated for 
occlusion of the ears due to cerumen build-up.  At the time 
of his separation examination, in February 1997, the 
veteran's ears and ear drums were clinically normal.

Post-service medical records show that the veteran was 
examined for VA compensation purposes in March and April 
1999.  During a March 1999 VA examination, the veteran 
complained that he had build-up in his ears which had to be 
removed periodically.  He did not report a history of ottitis 
media or tinnitus.  Following an examination, it was noted 
his hearing was normal and neither ottitis media nor tinnitus 
was noted.  On VA ear disease examination in April 1999, the 
veteran again complained of wax build-up in his ears.  He 
said that when wax built up in his ears, he had some tinnitus 
but otherwise did not have any significant hearing 
difficulties.  On examination, it was noted he had some mild 
cerumen, bilaterally.  His tympanic membranes were visualized 
and appeared intact; the middle ear was well aerated; and his 
mastoid and auricles were within normal limits.  The 
diagnoses included normal hearing; neither tinnitus nor any 
other chronic disability of the ear was diagnosed. 

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The U.S Court of 
Appeals for Veterans Claims (Court) has stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[I]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

It is noted that the most recent evidence of record (the 
March and April 1999 VA examination reports, discussed above) 
reflects that the veteran does not have a chronic disability 
of the ears stemming from excess wax build-up.  Rather, it 
appears that he has acute and transitory problems with wax 
build-up which resolve following treatment with no residual 
disability.  The most recent evidence suggests that the 
veteran does not have a current chronic disability, disease 
or injury effecting the ears.  Specifically, tinnitus, 
ottitis media and hearing loss were not diagnosed.  In fact, 
a chronic disability of the ears was not indicated.  Service 
connection may not be granted absent proof of a current and 
chronic disability which is related to a disease or injury in 
service. 

The Board has considered the veteran's statements.  On issues 
of medical fact either diagnosis or causation, his testimony 
is not competent.  While he is competent to note certain 
symptoms, he is not competent to determine its etiology or to 
link it to service.  The competent medical evidence on file 
is afforded more probative value and outweighs his 
statements.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Rating Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Restoration of Rating Criteria

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  The Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any 
evaluation reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that in any evaluation-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. § 3.344(c) also establish that there must be 
improvement before an evaluation is reduced.  The Court has 
restored evaluations when VA has failed to consider whether 
there is improvement.

VA regulations also provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the 
regulations provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he/she may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e),(h).



Cervical Spine 

Arthritis, established by X-ray findings, is rated based on 
limitation of motion of the joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  Slight limitation of 
motion of the cervical spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

A 10 percent evaluation is warranted for a lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Claim #2:  Entitlement to restoration of a 10 percent rating 
for a cervical strain as of April 3, 1999.

As an initial matter, the Board will discuss the history of 
the veteran's cervical spine claim.  He underwent a VA 
compensation examination on April 3, 1999.  Based on these 
findings, the RO, in an August 1999 decision, reduced the 
veteran's rating for a cervical spine disability from 10 
percent to 0 percent.  By the same decision, service 
connection for overuse syndrome of the right shoulder was 
granted and a 10 percent rating was assigned.  In its August 
1999 decision, the RO noted that 38 C.F.R. § 3.105(e) was 
inapplicable.  The RO was correct as there was no reduction 
in compensation payments given the grant of service 
connection and assignment of a 10 percent rating for overuse 
syndrome of the right shoulder.

The decision, however, to reduce the veteran's rating from 10 
to 0 percent was improper as the evidence on file does not 
demonstrate that the veteran's condition improved as of April 
3, 1999.  A rating reduction case requires ascertaining 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Thus, in any rating-reduction case not 
only must it be determined that an improvement in a 
disability has actually occurred but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.  Regulations also provide that reexamination 
disclosing improvement will warrant reduction in the rating.  
38 C.F.R. § 3.344(c).

The Board notes that the August 1999 RO decision that reduced 
the veteran's rating for a cervical strain from 10 to 0 
percent as of April 3, 1999, is fatally flawed.  The Board 
finds that the RO improperly reduced the veteran's rating to 
0 percent as of April 3, 1999.  This reduction was improper 
given the lack of evidence showing an improvement in the 
veteran's neck condition.  The decision was flawed because 
there was a lack of analysis addressing the concept of 
improvement.  

The Board is aware that the RO took certain actions so as to 
justify a "3.105(e)" decision.  However, section 3.105(e) 
is merely a procedural due process regulation.  It is not a 
license to ignore or evade other substantive regulations.

Claim #3:  Entitlement to a rating in excess of 10 percent 
for cervical strain.

A review of the medical evidence on file shows that the 
veteran complained of neck pain during the later portion of 
his period of service.  On separation examination in February 
1997, it was objectively noted that the veteran had neck and 
shoulder pain.  

The veteran filed for service connection for a neck condition 
in November 1997.  By an April 1998 RO decision, service 
connection for a cervical strain was granted and a 10 percent 
rating was assigned as of November 1, 1997.  The cervical 
spine disability was rated by analogy under Diagnostic Code 
5295. 

Medical evidence on file does not show much treatment for 
cervical spine problems.  However, it is noted that some 
records, dated in the late 1990s, do show that the veteran 
complained of neck pain.  In March 1999, he underwent a VA X-
ray study of the cervical spine and it was noted that he had 
early degenerative changes of the cervical spine.  

In the instant case, the symptoms of the veteran's cervical 
spine disability have been essentially mild with some pain on 
motion since his service discharge.  The Board finds no basis 
for concluding that this disability is more properly 
characterized as "moderate" than as "mild" in the absence of 
more extensive symptomatology, even taking into account the 
presence of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45.  There is also no 
evidence of residuals of a vertebral fracture, with 
demonstrable deformity (as would warrant an additional 10 
percent under Diagnostic Code 5285), favorable ankylosis of 
the cervical spine (warranting a 30 percent evaluation under 
Diagnostic Code 5287), or moderate limitation of motion of 
the cervical spine (warranting a 20 percent evaluation under 
Diagnostic Code 5290).  Finally, there is no evidence showing 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position as would be 
required for a 20 percent rating under Diagnostic Code 5295.

Overall, there is no basis for an evaluation in excess of 10 
percent for the veteran's cervical spine disability, and the 
preponderance of the evidence is therefore against his claim 
for that benefit.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

Shoulder 

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201. 

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, and for the minor arm, it 
is also 20 percent; a 30 percent rating is granted when there 
is marked deformity for the major arm and a 20 percent is 
warranted for the minor arm.  Also under Diagnostic Code 
5202, for recurrent dislocations of the major and minor arms 
at the scapulohumeral joint, a 20 percent rating is granted 
with infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and a 20 percent is granted for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Claim #4:  Entitlement to the assignment of a compensable 
evaluation for overuse syndrome of the right shoulder for the 
period from November 1, 1997, to April 2, 1999.

A review of the claims file shows that the veteran began 
complaining of neck and shoulder problems in 1996, towards 
the end of his period of active duty.  On separation 
examination in February 1997, it was noted he had neck and 
shoulder pain.  In November 1997, the veteran filed a claim 
of service connection for a bilateral shoulder condition. 

Following the veteran's receipt of the claim, there is very 
scant treatment for right shoulder problems.  This is 
unfortunate.  The veteran should have been afforded a VA 
examination in conjunction with his 1997 claim; and this 
examination would have shown the extent of his disability at 
that time.  In any event, is noted that he was examined by VA 
in April 1999.  At the time of the examination, it was noted 
he had right shoulder pain on lifting and general tightness, 
among other complaints.  On examination, anterior tightness 
was objectively shown.  There was resistance with external 
rotation and abduction.  Complaints of instability were not 
made.  Dislocation, relocation, and Neer tests were negative.  
The impression was a right shoulder condition most likely 
secondary to overuse activity with some capsular tightness.

The Board acknowledges that there is little evidence 
documenting the extent of the veteran's right shoulder 
condition as of the date of his claim but prior to April 3, 
1999.  Findings from the April 3, 1999, VA examination are 
productive of a 10 percent rating given the objective 
findings of right shoulder tightness and pain on motion.  The 
Board is not of the opinion that the veteran's disability 
magically increased as of the April 3, 1999, VA examination 
but likely preexisted such examination.  In this regard, it 
is noted that the veteran complained of shoulder pain and 
tightness, since filing his claim in 1997; and the Board 
notes that he is competent to testify to such symptoms.  In 
sum, the Board is unable to dissociate the inservice shoulder 
pain from the pain that served as the basis to award a 10 
percent evaluation in the first instance.  As such, a 10 
percent rating is for application during the period of 
November 1, 1997, to April 3, 1999.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

A rating higher than 10 percent is not warranted given the 
lack of objective evidence of ankylosis of the scapulohumeral 
joint, limitation of motion to the shoulder level, malunion 
of the humerus, recurrent dislocations of the scapulohumeral 
joint, fibrous union of the humerus, nonunion (false flail 
joint) of the humerus, loss of head of (flail shoulder) the 
humerus, or malunion or nonunion with or without loose 
movement of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203.  

Claim #5:  Entitlement to the assignment of an evaluation in 
excess of 10 percent for overuse syndrome of the right 
shoulder.

As noted above, the veteran underwent a VA joints examination 
in April 1999.  He complained of pain in his shoulder when 
lifting and some general tightness.  On objective 
examination, it was noted that palpation of the 
acromioclavicular joint was non-tender.  He had a negative 
impingement, dislocation, relocation, and Neer's tests.  He 
had some anterior tightness and some resistance with external 
rotation and abduction.  He said he had no instability.  The 
impression was a right shoulder condition which was most 
likely secondary to overuse activity with some capsular 
tightness. 

There is no evidence on file that as of April 3, 1999, the 
veteran has ankylosis of the scapulohumeral joint or 
limitation of motion to the shoulder level.  He also does not 
have malunion of the humerus, recurrent dislocations of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.  As such, the veteran is not entitled 
to higher ratings under Diagnostic Codes 5200-5202.  Finally, 
although the veteran is currently rated under Diagnostic Code 
5203, he does not demonstrate malunion or nonunion with or 
without loose movement of the clavicle or scapula.  Even 
considering his complaints of pain, he simply does not come 
close to meeting the rating criteria for the next higher 20 
percent rating.  At no time did the veteran suggest that he 
is functionally limited to shoulder level or below due to any 
factor, including limitation of motion, pain, weakness or 
pain on motion.  As such, with consideration of 38 C.F.R. § 
4.40 and 4.59 and DeLuca, the Board finds that the veteran's 
overuse syndrome of the right shoulder is adequately rated by 
the currently assigned 10 percent rating.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for a right shoulder 
disability as of April 3, 1999, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).

All Ratings

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the either the neck or right shoulder 
conditions have recently required hospitalization.  His 
service-connected neck and right shoulder problems might well 
cause some impairment in his daily activities, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for musculoskeletal disabilities.  In any event, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).


ORDER

Entitlement to service connection for bilateral occlusion of 
the ear canals with cerumen is denied.

Entitlement to a rating in excess of 10 percent for a 
cervical strain from November 1, 1997, from April 2, 1999, is 
denied.

Entitlement to restoration of a 10 percent rating for a 
cervical strain as of April 3, 1999, is granted.
 
Entitlement to the assignment of a 10 percent rating and no 
more for overuse syndrome of the right shoulder from November 
1, 1997, to April 2, 1999, is granted.

Entitlement to the assignment of a rating in excess of 10 
percent for overuse syndrome of the right shoulder from April 
3, 1999, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 


